Order denying defendant’s motion for leave to amend his answer so as to set up the New Jersey Statute of Limitations, reversed upon the law, without costs, and motion granted, without costs, and defendant may serve his amended answer within five days from the entry of the order hereon. While defendant delayed more than three years in making the motion, it affirmatively appears that plaintiffs were not prejudiced by the delay. The only claimed prejudice is that if defendant had pleaded the statute in his original answer, plaintiffs could have discontinued this action and commenced a new action in Pennsylvania, where they resided. This contention is untenable because the Pennsylvania statute, like the New Jersey statute, provides for a two-year limitation as to personal injury actions. Young, Hagarty, Carswell, Davis and Johnston, JJ., concur.